                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 BROCK BIDDLE,

                          Plaintiff,

         v.                                                 CAUSE NO. 3:19-CV-1083-DRL-MGG

 BO HOLCOMB, et al.,

                          Defendants.

                                        OPINION AND ORDER

        Brock Biddle, a prisoner without a lawyer, filed an amended complaint. “A document filed pro

se is to be liberally construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must

review the complaint and dismiss it if the action is frivolous or malicious, fails to state a claim, or seeks

monetary relief against a defendant who is immune from such relief. “In order to state a claim under

[42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants deprived him of a federal constitutional

right; and (2) that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670

(7th Cir. 2006).

        In the complaint. Mr. Biddle alleges that, in April and May 2019, Bo Holcomb and Nurse

Loftus forced him to share a cell at the Marshall County Jail with an inmate with staph infection. In

September and October 2019, Bo Holcomb and Nurse Loftus again forced him to share a cell with

the same inmate who continued to suffer from a staph infection.

        Because Mr. Biddle is a pretrial detainee, the court must assess his claims under the Fourteenth

Amendment instead of the Eighth Amendment. See Mulvania v. Sheriff of Rock Island Cty., 850 F.3d 849,

856 (7th Cir. 2017). “[T]he Fourteenth Amendment’s Due Process Clause prohibits holding pretrial
detainees in conditions that amount to punishment.” Id. “A pretrial condition can amount to

punishment in two ways: first, if it is imposed for the purpose of punishment, or second, if the

condition is not reasonably related to a legitimate goal—if it is arbitrary or purposeless—a court

permissibly may infer that the purpose of the government action is punishment.” Id. A pretrial detainee

can “prevail by providing only objective evidence that the challenged governmental action is not

rationally related to a legitimate governmental objective or that it is excessive in relation to that

purpose.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). Giving him the favorable inferences to

which he is entitled at this stage of the proceedings, Mr. Biddle states a plausible Fourteenth

Amendment claim against Bo Holcomb and Nurse Loftus.

        For these reasons, the court:

        (1) GRANTS Brock Biddle leave to proceed on a Fourteenth Amendment claim against Bo

Holcomb and Nurse Loftus for money damages for forcing him to share a cell with an inmate with

staph infection;

        (2) DISMISSES all other claims;

        (3) DIRECTS the clerk and the United States Marshals Service to issue and serve process on

Bo Holcomb and Nurse Loftus at the Marshall County Jail with a copy of this order and the complaint

(ECF 1) as required by 28 U.S.C. § 1915(d); and

        (4) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Bo Holcomb and Nurse Loftus to respond,

as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims

for which Brock Biddle has been granted leave to proceed in this screening order.

        SO ORDERED.

        December 9, 2019                               s/ Damon R. Leichty
                                                       Judge, United States District Court




                                                  2
